[Cite as State v. Rembert, 2017-Ohio-1173.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


State of Ohio,                                  :
                                                            No. 16AP-543
                 Plaintiff-Appellee,            :        (C.P.C. No. 10CR-4979)
                                                           No. 16AP-544
v.                                              :        (C.P.C. No. 11CR-1086)

Albert L. Rembert,                              :      (REGULAR CALENDAR)

                 Defendant-Appellant.           :




                                         D E C I S I O N

                                     Rendered on March 30, 2017


                 On brief: Ron O'Brien, Prosecuting Attorney, and Laura R.
                 Swisher, for appellee.

                 On brief: Albert L. Rembert, pro se.

                  APPEALS from the Franklin County Court of Common Pleas

BROWN, J.
        {¶ 1} In these consolidated appeals, defendant-appellant, Albert L. Rembert,
appeals from a judgment of the Franklin County Court of Common Pleas denying his
post-sentence motions to withdraw guilty pleas in common pleas case Nos. 10CR-4979
and 11CR-1086.
        {¶ 2} On August 24, 2010, appellant was indicted on one count of felonious
assault in case No. 10CR-4979. On February 25, 2011, appellant was indicted on two
counts of intimidation of a crime victim or witness in case No. 11CR-1086.
        {¶ 3} On June 9, 2011, appellant entered an "Alford" plea of guilty in case No.
10CR-4979 to one count of felonious assault. By entry filed June 14, 2011, the trial court
imposed a period of community control for five years, and sentenced appellant to 65 days
Nos. 16AP-543 & 16AP-544                                                                  2

in the Franklin County Correction Center. Also on June 9, 2011, appellant entered an
Alford plea of guilty in case No. 11CR-1086 to one count of intimidation of a crime victim
or witness. The trial court imposed a sentence of five years community control. At the
time he entered his Alford pleas, appellant was on parole for an aggravated murder
conviction in Cuyahoga County.
       {¶ 4} On July 19, 2011, appellant filed a pro se motion to withdraw his Alford plea
in case No. 10CR-4979. On July 3, 2013, appellant filed a motion for transcript. Plaintiff-
appellee, State of Ohio, subsequently filed a memorandum contra appellant's motion for
production of documents on grounds that appellant had no appeal or post-conviction
matters pending. By entry filed July 31, 2013, the trial court denied appellant's motion to
withdraw his Alford plea, and also denied appellant's motion for transcript.
       {¶ 5} On January 21, 2015, appellant filed a motion requesting leave to file a
delayed appeal from the trial court's judgment entry of June 14, 2011 in case No. 10CR-
4979. On March 5, 2015, this court denied appellant's motion for leave to file a delayed
appeal. State v. Rembert, 10th Dist. No. 15AP-47 (Mar. 5, 2015) (memorandum decision).
       {¶ 6} On June 2, 2016, appellant filed motions to withdraw his guilty pleas,
pursuant to Crim.R. 32.1, in case Nos. 10CR-4979 and 11CR-1086. In those motions,
appellant asserted in part that he "was made promises from the bench and from counsel
to accept the offer made by the court to settle this case which were not kept which violates
US Supreme Court jurisprudence * * * and this defendant's constitutional right to the due
process of law and a fair trial." On June 15, 2016, the state filed a memorandum contra
appellant's motions to withdraw guilty pleas. By entry filed July 6, 2016, the trial court
denied appellant's motions to withdraw his guilty pleas, finding he had failed to establish
manifest injustice or ineffective assistance of counsel.
       {¶ 7} On appeal, appellant sets forth the following four assignments of error for
this court's review:
              FIRST ASSIGNMENT OF ERROR:

              The trial court erred in not granting withdrawal of the plea as
              it is unconstitutional being that it is not or was not knowingly,
              intelligently and voluntarily made as the promises made from
              the bench to induce that plea were simply not kept as required
              by U.S. Supreme Court jurisprudence in Sant[o]bello which
              violates this appellant's right to the due process of law and a
Nos. 16AP-543 & 16AP-544                                                                 3

               fair trial under the 5th and 14th amendments of the U.S.
               Constitution and equivalent Articles and Sections of the Ohio
               Constitution.

               SECOND ASSIGNMENT OF ERROR:

               The trial court erred by not granting vacation of the plea due
               to ineffective assistance of counsel in violation of this
               appellant's constitutional rights protected by the 5th, 6th, and
               14th amendments of the U.S. Constitution and the equivalent
               Articles and Sections of the Ohio Constitution.

               THIRD ASSIGNMENT OF ERROR:

               The trial court erred in not conducting an evidentiary hearing
               on this matter as the facts, when proven true, clearly would
               entitle this appellant to the relief sought and prove his plea is
               unconstitutional all of which violates the 5th and 14th
               amendments of the U.S. Constitution and the equivalent
               Articles and Sections of the Ohio Constitution.

               FOURTH ASSIGNMENT OF ERROR:

               The trial court erred and so did this court in not reviewing the
               6-9-2011 transcripts which violates this appellant's rights to a
               fair trial and the due process of law protected by the 5th and
               14th amendments of the U.S. Constitution and the equivalent
               Articles and Sections of the Ohio Constitution.

       {¶ 8} Appellant's assignments of error are interrelated and will be considered
together. Under these assignments of error, appellant argues that the trial court erred in:
(1) failing to grant his motions to withdraw guilty pleas, (2) not granting vacation of his
pleas due to ineffective assistance of counsel, (3) not granting an evidentiary hearing on
his motions to withdraw, and (4) not reviewing the June 9, 2011 transcript of the plea
proceedings.
       {¶ 9} Crim.R. 32.1 states: "A motion to withdraw a plea of guilty or no contest
may be made only before sentence is imposed; but to correct manifest injustice the court
after sentence may set aside the judgment of conviction and permit the defendant to
withdraw his or her plea." Accordingly, "[a]fter a defendant has been sentenced, a court
may permit withdrawal of a plea only to correct a manifest injustice." State v. Caraballo,
Nos. 16AP-543 & 16AP-544                                                                   4

17 Ohio St. 3d 66, 67 (1985). Further, "[t]he burden of establishing the existence of such
injustice is upon the defendant." Id.
       {¶ 10} Under Ohio law, "[a] trial court is vested with the sound discretion to grant
or deny a post-sentence motion for withdrawal of a plea." State v. Glenn, 11th Dist. No.
2003-L-022 , 2004-Ohio-2917, ¶ 27. Thus, this court's review of a trial court's denial of a
motion to withdraw a guilty plea "is limited to a determination of whether the trial court
abused its discretion." Id. at ¶ 28.
       {¶ 11} Under his first assignment of error, appellant asserts the trial court erred in
failing to grant his motions to withdraw guilty pleas in case Nos. 10CR-4979 and 11CR-
1086. According to appellant, at the time of the 2011 plea proceedings, the trial court
erroneously informed him that the entry of his guilty pleas would not result in a parole
violation.   Appellant contends that the state and the Ohio Adult Parole Authority
subsequently breached promises made by the trial court, in violation of Santobello v. New
York, 404 U.S. 257 (1971).
       {¶ 12} As noted by the state, however, while appellant claims the trial court made
assurances during the plea proceedings that entering his pleas would not result in a parole
violation, appellant failed to attach a copy of the transcript of the plea hearing to his
motions to withdraw. Correspondingly, the record on appeal does not contain a transcript
of the plea proceedings.
       {¶ 13} In the absence of a transcript, "this court must presume the regularity of the
hearing." State v. Smith, 11th Dist. No. 2007-T-0076, 2008-Ohio-1501, ¶ 20. Where the
transcript of the guilty plea hearing is not available, a reviewing court "cannot adequately
determine whether appellant fully understood the sentencing consequences of his guilty
plea, or what effect the alleged misinformation would have had on his guilty plea," and
therefore the court "cannot conclude that a manifest injustice has occurred." State v.
Mack, 11th Dist. No. 2005-P-0033, 2006-Ohio-1694, ¶ 19.
       {¶ 14} Furthermore, while the plea forms and the judgment entries are part of the
record on appeal, nothing in those documents supports appellant's claim of a promise. In
denying the motions to withdraw, the trial court noted appellant's assertions that his
guilty pleas were not knowingly, intelligently, and voluntarily made "are directly refuted
by the Guilty Plea forms, personally signed by [appellant] on June 9, 2011, and by the
Nos. 16AP-543 & 16AP-544                                                                    5

Court's Sentencing Entries, filed June 14, 2011." (July 6, 2016 Entry at 2.) On review of
the record on appeal, we conclude that the trial court did not err in finding appellant
failed to establish a manifest injustice warranting the withdrawal of his guilty pleas.
       {¶ 15} Appellant also contends his trial counsel was ineffective in bringing him the
purported offer inducing his guilty pleas. In his motions to withdraw, appellant asserted
his counsel assured him that acceptance of the plea offer "would not land him in prison."
       {¶ 16} A licensed attorney "is presumed to have rendered effective assistance to a
defendant." State v. Madeline, 11th Dist. No. 2000-T-0156 (Mar. 22, 2002), citing State
v. Smith, 17 Ohio St. 3d 98, 100 (1985). In the context of a guilty plea conviction, in order
to demonstrate ineffective assistance of trial counsel, a defendant must show that: "(1)
counsel's performance was deficient[,] and (2) the defendant was prejudiced by the
deficient performance in that there is a reasonable probability that, but for counsel's
error(s), the defendant would not have pled guilty." Id., citing State v. Desellems, 11th
Dist. No. 98-L-053 (Feb. 12, 1999), citing Hill v. Lockhart, 474 U.S. 52 (1985). The
defendant carries the burden of proving ineffective assistance of counsel. Id.
       {¶ 17} This court's review of appellant's ineffective assistance of counsel claim is
limited to matters that appear in the record. Again, in the absence of a transcript, a
reviewing court cannot "ascertain whether appellant's plea was knowing and voluntary,"
or what effect any purported "misinformation would have had on his plea." Mack at ¶ 25.
As appellant has not set forth evidentiary materials supporting his claim of a promise with
respect to the pleas, he has similarly failed to present supporting materials demonstrating
that his counsel's purported failure to act to enforce such promise constituted deficient
performance or that he was prejudiced thereby. In sum, there is nothing in the record to
support appellant's claim of ineffective assistance of counsel, and the trial court did not
err in ruling on this claim.
       {¶ 18} Appellant also contends the trial court erred in failing to review the
transcript of the plea hearing prior to ruling on the motions to withdraw. As noted
previously, however, appellant did not attach a copy of the transcript to his motions to
withdraw, and has demonstrated no error by the trial court in failing to review materials
he submitted in support of the motions. Nor, we note, would a trial court's failure to
review a transcript mandate reversal. See State v. Gibson, 11th Dist. No. 2001-T-0094,
Nos. 16AP-543 & 16AP-544                                                                   6

2002-Ohio-3153, ¶ 12 (Noting the appellant cited no authority requiring a trial court to
review transcripts when considering a motion to withdraw, pursuant to Crim.R. 32.1, and
finding that "even if the trial court failed to review the transcripts of the guilty plea
hearing, such a failure would not constitute reversible error.").
       {¶ 19} Appellant also asserts the trial court erred in failing to conduct a hearing on
the motions to withdraw. We disagree.
       {¶ 20} Under Ohio law, "[a] trial court is not automatically required to hold a
hearing on a post-sentence motion to withdraw a guilty plea." State v. Walsh, 5th Dist.
No. 14-CA-110, 2015-Ohio-4135, ¶ 24, citing State v. Spivakov, 10th Dist. No. 13AP-32,
2013-Ohio-3343. Rather, "[a] hearing must only be held if the facts alleged by the
defendant, accepted as true, would require that the defendant be allowed to withdraw the
plea." Id. In this respect, "a movant must establish a reasonable likelihood that the
withdrawal is necessary to correct a manifest injustice before a hearing is required." State
v. Whitmore, 2d Dist. No. 06-CA-50, 2008-Ohio-2226, ¶ 11. In general, "a self-serving
affidavit or statement is insufficient to demonstrate manifest injustice," and "a hearing is
not required if the record indicates that the movant is not entitled to relief and the movant
has failed to submit evidentiary documents sufficient to demonstrate a manifest
injustice." Walsh at ¶ 24. Thus, "[w]here the defendant fails to 'carry his burden of
presenting facts from the record or supplied through affidavit that establish manifest
injustice or warrant a hearing,' we are not required to permit withdrawal of the plea or to
hold a hearing." State v. Muhumed, 10th Dist. No. 11AP-1001, 2012-Ohio-6155, ¶ 47,
quoting State v. Garcia, 10th Dist. No. 08AP-224, 2008-Ohio-6421, ¶ 15. See also State
v. Mays, 174 Ohio App. 3d 681, 2008-Ohio-128, ¶ 6 (8th Dist.) ("A trial court need not
hold an evidentiary hearing on a post-sentence motion to withdraw a guilty plea if the
record indicates the movant is not entitled to relief and the movant has failed to submit
evidentiary documents sufficient to demonstrate a manifest injustice.").
       {¶ 21} Here, in the absence of a transcript, and where appellant failed to establish
a reasonable likelihood that the withdrawal of his plea was necessary to correct a manifest
injustice, the trial court did not err in denying his motions to withdraw without
conducting a hearing. See, e.g., State v. Patterson, 5th Dist. No. 2003CA00135, 2004-
Ohio-1569, ¶ 19 (trial court did not abuse its discretion in denying appellant's motion to
Nos. 16AP-543 & 16AP-544                                                               7

withdraw plea without a hearing where appellant failed to file transcript of plea hearing
and reviewing court had no choice but to presume regularity of proceedings); Mack at
¶ 25 (absence of plea hearing transcript precluded trial court from fully evaluating
appellant's ineffective assistance of counsel claim and determining whether a hearing on
motion to withdraw was necessary).
       {¶ 22} Based on the foregoing, appellant's four assignments of error are without
merit and are overruled, and the judgment of the Franklin County Court of Common
Pleas is hereby affirmed.
                                                                    Judgment affirmed.

                       SADLER & LUPER SCHUSTER, JJ., concur.
                            _____________________